   Case: 3:18-cr-00113-TMR Doc #: 37 Filed: 10/12/18 Page: 1 of 5 PAGEID #: 187



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                    :

                      Plaintiff,             :       Case No. 18-CR-113

       vs.                                   :

PATRICIA MULLINS                             :       Judge Thomas M. Rose

                      Defendant.             :

               DEFENDANT, PATRICIA MULLINS’ MOTION TO
         SUPPRESS EVIDENCE & STATEMENTS; REQUEST FOR HEARING

       Defendant, Patricia Mullins, (hereinafter “Ms. Mullins”), by and through counsel, hereby

moves the Court to suppress any and all evidence seized from her residence, in addition to any

statements she made in relation to the above-captioned matter. As grounds for her Motion, Ms.

Mullins states that the evidence seized and any statements made were obtained in violation of her

Fourth and Fifth Amendment rights guaranteed by the United States Constitution.

       Ms. Mullins’ arrest herein resulted from her unlawful seizure, occasioned by law

enforcement’s unjustified entry into her residence. The officers’ unlawful entry and subsequent

search were not supported by a duly issued and executed search warrant or any exceptions thereto;

were not pursuant to Ms. Mullins’ knowledgeable or voluntary consent; were not based upon

probable cause; nor were they within the scope of searches incident to a lawful arrest.

       In addition, any statements attributed to Ms. Mullins were derived from the officers’

unlawful entry and seizure, and absent a knowing and valid waiver of her Miranda rights. Ms.

Mullins submits a memorandum in support of this Motion for consideration, and requests a


                                                 1
   Case: 3:18-cr-00113-TMR Doc #: 37 Filed: 10/12/18 Page: 2 of 5 PAGEID #: 188



hearing, to develop a factual basis for this Motion and, to present additional legal arguments in

support thereof.

                                                    Respectfully submitted,

                                                    DEBORAH L. WILLIAMS
                                                    FEDERAL PUBLIC DEFENDER



                                                    By s/Cheryll A. Bennett
                                                    Cheryll A. Bennett (0063671)
                                                    Assistant Federal Public Defender
                                                    1 South Main Street, Ste. 490
                                                    Dayton, Ohio 45402
                                                    (937) 225-7687
                                                    Cheryll_Bennet@fd.org

                                                    Attorney for Defendant
                                                    Patricia Mullins



                                      MEMORANDUM


FACTUAL SUMMARY

        On July 28, 2018, Montgomery County Sheriff Deputies Matthew Snyder and J.D. Bone

forcefully entered Ms. Mullins’ home; a blue and white Cirrus camper, located at 5407 Edgewater

Drive. At the time the deputies entered Ms. Mullins’ home, they allege that they had observed,

through the camper’s window, a non-responsive white male laying on the floor, just inside the

door.

        The deputies forced the camper’s door open and went inside. At the time they entered,

they noted that the non-responsive white male had vanished and a female now laid in his place.

The deputies arrested the female and searched the camper, where they found Ms. Mullins and two

                                               2
   Case: 3:18-cr-00113-TMR Doc #: 37 Filed: 10/12/18 Page: 3 of 5 PAGEID #: 189



men in bed. The deputies also allege that they observed a sawed off shotgun, drugs and drug

paraphernalia on a table to the right of the entry door. The deputies seized and detained Ms.

Mullins in the rear of a locked cruiser, where they then interrogated her.           During this

interrogation, Ms. Mullins made several incriminating statements.        Although Ms. Mullins

executed a Miranda rights waiver, her waiver was not knowing and voluntary.

       Subsequent to their initial entry, the deputies obtained a search warrant for the camper,

where they discovered additional firearms, currency and approximately 400 grams of

methamphetamine.

LAW

       Ms. Mullins’ seizure, arrest, and the search of her residence were all unreasonable. As the

Supreme Court noted in Payton v. New York, a person’s home is a place where they can retreat

from government intrusion, and an individual’s right to be secure therein, shall not be violated,

absent exigent circumstances. Payton v. New York, 445 U.S. 573, 589-90, 100 S. Ct. 1371 (1980).

       Consequently, when the right to privacy must reasonably yield to the right to search, it

must, as a rule, be decided by a judicial officer, not a police officer. Johnson v. New Hampshire,

403 U.S. 443, 449 (1971).      The rule, while not firm, is subject to only a few specifically

established and well delineated exceptions. Katz v. United States, 389 U.S. 347, 357 (1967);

Jones v. United States, 357 U.S. 493, 499 (1960). The burden is on those seeking the exception

to show the need for it. McDonald v. United States, 335 U.S. 451, 456 (1948); United States v.

Jeffers, 342 U.S. 48, 51 (1951).




                                                3
   Case: 3:18-cr-00113-TMR Doc #: 37 Filed: 10/12/18 Page: 4 of 5 PAGEID #: 190



          In the present case, Ms. Mullins’ seizure, arrest and the search of her home were

unreasonable and not supported by probable cause or any exception to the warrant requirement.

Consequently, all evidence seized pursuant to such actions, must be suppressed.

          In addition, any statements Ms. Mullins made should be suppressed, not only as “fruit of

the poisonous tree” pursuant to Wong Sun v. United States, 371 U.S. 471 (1963), but also because

they were not the product of a knowing or voluntary waiver of Ms. Mullins’ Miranda rights.

          The Fifth Amendment protects individuals from the admission of statements made during

custodial interrogations where they have not been given Miranda warnings. Miranda v. Arizona,

384 U.S. 436, 479 (1966).        To determine whether a defendant’s statements were voluntarily

made, a court must ask whether, in the totality of the circumstances, law enforcement obtained the

evidence by overbearing the will of the accused. Haynes v. Washington, 373 U.S. 503, 513-14

(1963).     Their inquiry focuses on the: (1) conduct of law enforcement officials in creating

pressure; and (2) suspect’s capacity to resist that pressure. Mincey v. Arizona, 437 U.S. 385, 399-

401 (1978).        The government must establish, by a preponderance of the evidence, the

voluntariness of an accused’s statements. Colorado v. Connelly, 479 U.S. 157, 168 (1985).

           In order to establish that a defendant’s statements resulted from coercion, a court must

find that: (1) the police activity was objectively coercive; (2) the coercion was sufficient to

overbear the defendant’s will; and (3) the defendant’s will was, in fact, overborne by the coercive

police activity. McCall v. Dutton, 863 F.2d 454, 459 (6th Cir. 1988).      Whether such coercion

was sufficient to overbear an accused’s will requires consideration of the totality of the

circumstances including “age, education, and intelligence of the accused; whether the accused has

been informed of her constitutional rights; the length of the questioning; the repeated and


                                                  4
   Case: 3:18-cr-00113-TMR Doc #: 37 Filed: 10/12/18 Page: 5 of 5 PAGEID #: 191



prolonged nature of the questioning; and the use of physical punishment, such as the deprivation

of food or sleep.” Ledbetter v. Edwards, 35 F.3d 1062, 1067 (6th Cir. 1994). Ms. Mullins’

statements were not made knowingly, and were coercively obtained. As such, they must be

suppressed.

       For all the above reasons, Ms. Mullins requests that the Court suppress all evidence seized

and all statements she made, in the above matter.

                                                    Respectfully submitted,

                                                    DEBORAH L. WILLIAMS
                                                    FEDERAL PUBLIC DEFENDER



                                                    By s/Cheryll A. Bennett
                                                    Cheryll A. Bennett (0063671)
                                                    Assistant Federal Public Defender
                                                    1 South Main Street, Ste. 490
                                                    Dayton, Ohio 45402
                                                    (937) 225-7687
                                                    Cheryll_Bennet@fd.org

                                                    Attorney for Defendant
                                                    Patricia Mullins


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon Dwight Keller, Assistant
United States Attorney, by electronic filing, on the date of the timestamp hereon.


                                                    s/Cheryll A. Bennett
                                                    Cheryll A. Bennett




                                                5
